EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harris A. Pitlick on 1/18/22.
The application has been amended as follows: 
The claims filed 12/27/2021 have been entered.
Claim 1: A method of producing a laminated body, the method comprising: 
a coagulant solution deposition step of depositing a coagulant solution on a fiber substrate; and 
a coagulation step of forming a polymer layer on the fiber substrate by bringing a polymer latex into contact with the fiber substrate having the coagulant solution deposited thereon to cause a polymer to coagulate, 
wherein as the coagulant solution, a solution obtained by dissolving or dispersing 0.2 to 1.0% by weight of a metal salt as a coagulant and 0.1 to 3.0% by weight of an organic acid in a solvent is used, and the metal salt is calcium nitrate and the organic acid is acetic acid.
Claim 10: Claim 10 has been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As discussed in the final rejection, the combination provides overlapping range for the concentration of calcium nitrate and acetic acid. However, the concentrations of 0.2-1.0 wt% of calcium nitrate and 0.1-3.0 wt% of acetic acid provides superior unexpected results in comparison with the broader range encompassed by the prior art combination as evidenced by Table 1 of the instant disclosure and therefore the claims are allowable over the prior art when considered with the rest of the limitations of claim 1. 
The IDS filed on 2/11/22 has been considered and it is the Office’s position that the narrower claimed concentrations, as amended above, provide superior and unexpected results in comparison with the broader range taught by the prior art cited in the 2/11/22 IDS. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759